IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-25,462-04


EX PARTE ROGELIO CANNADY





ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. B-94-M004-0-PR-B-2 IN THE 156TH DISTRICT COURT
BEE COUNTY


 Per Curiam.  Womack, J., not participating.		 
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted December 1997 of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Cannady v. State, 11 S.W.3d 205 
(Tex. Crim. App.), cert. denied, 121 S. Ct. 125 (2000). This Court denied Applicant's initial
post-conviction application for writ of habeas corpus.  Ex parte Cannady, No. WR-25,462-02 (1) (Tex. Crim App. May 23, 2001)(not designated for publication).  This Court then denied
Applicant's first subsequent application.  Ex parte Cannady, No. WR-25,462-03 (Tex. Crim.
App. Oct. 22, 2003)(not designated for publication).  Applicant's instant post-conviction
application for writ of habeas corpus was received in this Court on March 12, 2009.
	Applicant presents one allegation that challenges the validity of a different conviction. 
Applicant's claim fails to meet the dictates of Article 11.071,§5.  Accordingly, we dismiss
his application.  
	IT IS SO ORDERED THIS THE 6th DAY OF MAY, 2009.

Do Not Publish 
1.   Applicant's writ No. WR-25,462-01 pertained to a different conviction.